Ames, J.
There was evidence to the effect that the defendant kept a public bar, provided with tumblers and a dripping pan ; that this bar was resorted to at all hours during the day and evening, and at times at very late hours of the night; and that upon searching the defendant’s person, at the time of his arrest at his place of business, three pint bottles containing intoxicating liquors were found in his pockets. All this evidence was competent and would authorize the jury to convict. Commonwealth v. Hayes, 114 Mass. 282. Exceptions overruled.